Title: From George Washington to the Seneca Chiefs, 19 January 1791
From: Washington, George
To: Seneca Chiefs



Brothers!
Philadelphia, January 19, 1791.

I have maturely considered your second written speech.
You say your nation complain that at the Treaty of Fort Stanwix, you were compelled to give up too much of your lands. That you confess your nation is bound by what was there done, and acknowledging the power of the United States, that you have now appealed to ourselves against that treaty, as made while we were angry against you, and that the said treaty was therefore unreasonable and unjust.
But while you complain of the treaty of Fort Stanwix in 1784, you seem entirely to forget that you yourselves, the Cornplanter, Half-Town and Great-Tree, with others of your nation, confirmed by the Treaty of Fort Harmar upon the Muskingum, so late as the 9th of January 1789, the boundaries marked at the Treaty of Fort Stanwix, and that in consequence thereof you then received goods to a considerable amount.
Although it is my sincere desire in looking forward to endeavour to promote your happiness by all just and humane arrangements; yet I cannot disannull treaties formed by the United

States before my administration, especially as the boundaries mentioned therein have been twice confirmed by yourselves.
The lines fixed at Fort Stanwix and Fort Harmar, must therefore remain established.
But Half Town and others who reside upon the land you desire may be relinquished, have not been disturbed in their possession, and I should hope while they continue to demean themselves peaceably, and to manifest their friendly dispositions towards the people of the United States, that they will be suffered to remain where they are.
The Agent who will be appointed by the United States will be your friend and protector. He will not be suffered to defraud you, or to assist in defrauding you of your lands, or of any other thing, as all his proceedings must be reported in writing, so as to be submitted to the President of the United States.
You mention Your design of going to the Miami Indians, to endeavour to pursuade them to peace—By this humane measure you will render those mistaken people a great service, and probably prevent their being swept from off the face of the earth—The United States require only that those people should demean themselves peaceably. But they may be assured that the United States are able, and will most certainly punish them severely for all their robberies and murders.
You may, when you return from this city to your own Country, mention to your Nation my desire to promote their prosperity by teaching the use of domestic animals, and the manner that the white people plough and raise so much corn—And if upon consideration it would be agreeable to the Nation at large to learn these arts, I will find some means of teaching them at such places within their Country as shall be agreed upon.
I have nothing more to add, but to refer you to my former speech, and to repeat my wishes for the happiness of the Seneka Nation. Given under my hand, and the Seal of the United States, at Philadelphia, this nineteenth day of January 1791.

Go: Washington
By the PresidentTh. Jefferson

